DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second shielding wings being biased  must be shown or the features canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 112
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites "second shielding wings" implies that “first shielding wings” have already been recited. Should the dependency of claim 12 be claim 9? Correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8,11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson 6059607. Regarding claim 1, Wilson discloses an assembly 10 comprising: a cable 12 having at least two signal wires and a connector, wherein the connector 14 comprises at least two elongated inner signal contacts  28 each connected to a wire of the cable, wherein the connector comprises a shielding portion 38 formed of an inner shield 48,52 and an outer shield 48,54 and wherein the inner shield at least approximately completely surrounds the wires of the cable and the outer shield at least partially surrounds the inner shield.
Regarding claim 2, the outer shield at least approximately completely surrounds the inner shield.
Regarding claim 3, a first gap or a first joining region in the inner shield and a second gap or a second joining region in the outer shield are located at different angular positions (see region with 62,64,66 in figs. 3 and 4).
Regarding claim 4, the first gap is formed between peripheral ends of the inner shield.
Regarding claim 5, the second gap is formed between peripheral ends of the outer shield.
Regarding claim 6, the outer shield comprises a first embossment 56 extending towards a space between the wires of the cable.
Regarding claim 7, the inner shield comprises a second embossment 56 extending towards a space between the wires of the cable, wherein the second embossment extends into the space between the wires of the cable.
Regarding claim 8, the second embossment of the inner shield and the first embossment of the outer shield are arranged opposite each other and/or extend towards each other.
Regarding claim 11, the peripheral ends of the outer shield are in contact with the inner shield.
Regarding claim 12, as best understood, second shielding wings 62 of the outer shield are biased against the inner shield.
Regarding claim 13, the inner shield includes peripheral ends 64 extending inwardly towards a center of the inner shield.
Regarding claim 14, the outer shield includes peripheral ends 64 extending inwardly towards a center of the outer shield.
Regarding claim 15, the connector comprises an outer shielding contact 72, and the outer shielding contact comprises the shielding portion formed of the inner shield and the outer shield.
Regarding claim 18, an end region of the cable includes a stripped portion in which the shield of the cable has been removed and wherein the shielding portion of the outer shielding contact is arranged around the stripped portion of the cable, wherein the shielding portion surrounds a stripped portion of the cable where only insulated wires or only insulated wires and a foil are present (see figs. 2 and 6).
Regarding claim 19, wherein the elongated inner signal contacts 28 comprise a tube-like portion (see fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Itsuki et al. 9,312,626. Wilson discloses the outer shielding contact comprises multiple outer spring contacts located in a region opposite from the cable. Wilson does not disclose
the outer shielding contact is made from a resilient alloy. However, Itsuki et al. discloses an assembly having an outer shielding contact 66 made from a resilient alloy (col.5 line 2). It would have been obvious to one of ordinary skill to modify the connector of Wilson by providing the outer shielding contact of a resilient alloy since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.
Allowable Subject Matter
Claims 9,10,16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 9, the first embossment of the outer shield is in contact with first shielding wings of the inner shield, in combination with the other limitations of the base claim, and regarding claim 16, the outer shielding contact is made of a first outer shielding part and a separate second outer shielding part, in combination with the other limitations of the base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833